IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

BRM LIRR EIR IIE IEE IAI IDI NII LINN OSA III
WILLIAM S. TEAS,
Plaintiff,
-vVs- Case No. 16-cv-00452-bbc.
DALIA SULIENE, KARL HOFFMAN,
KAREN ANDERSON, MEREDITH MASHANK,
LILLIAN TENEBRUSO, NANCY WHITE,
ANTHONY ASHWORTH, LUCAS WEBER,
JANEL NICKEL, KEVIN BOODRY,
MICHAEL DITTMAN, JAMES GREER,
SCOTT BAUER and JAMES KOTTKA,
Defendant(s].
Pete fede Pee IE LIRR EPRI AN ERE RIO IIE III IIS IIS IAIN SII

NOTICE OF APPEAL

PRIA III RIKI I IAI IIR IRIE IID DDE LEE EI RIPE EERE I He

Notice is hereby given that Defendant, Williams S. Teas
{DOc: 379021-A], pro se, above named, hereby Appeals to the
United States Court Of Appeals for the Seventh Circuit, from the
[Opinion And Order] Granting Summary Judgment to all the above-
named Prison Official Defendant[s] listed above, Dated and Filed
on September 17, 2019 (Attachments: #1-1/A)/[Dkt. #116:1 & 30],
With Judgment In A Civil Case filed thereon, on September 17,
2019 (Attachment - #2)/[Dkt. #117]. With Dismissal of the State
Law [Negligence] Claims, with possibility of refiling such sup-
plemental jurisdiction claim(s), if they remain within the ap-
plicable Wisconsin Statute of Limitations [Dkt. 116:30]/(Att.
#1/A). Regarding the Denial of Medical Treatment and Pain Relief
Supportive Item(s)/Conditions receipt of Chronic Condition need

and pain relief, quality of Life allowance.

1 of 2.
Plaintiff-Appellant, William S. Teas, pro se, does hereby
serve Notice Of Appeal, upon all relevant parties, to be litigated
to the United State Court Of Appeals for the Seventh Circuit, re-
garding all Issue(s) upon which "Summary Judgment" was Granted to
the Columbia Correctional Institution, Prison Official(s) and
Medical Staff by the Honorable Barbara B. Crabb, presiding District
Court Judge here (Att-#2)/[Dkt. #117].

Dated this yi? day of October, 2019. Portage; Wisconsin.

WST-OBM/File. Respectfully Filed By:
Attachments: #1-1/A & #2. ae
(#03-Pages Total). Uy, LL

am S. Teas, A

[Pro Se], In Forma Pauperis.
Columbia Correctional Institution
Post Office Box 900 / CCI-Unit-#1.
Portage; Wisconsin. 53901-0900

xc: E-Mail/Service;
Eliot M. Held, AAG.
P.O. Box 7857/SDOJ.
Madison; Wis. 53707

2 of 2..
Case: 3:16-cv-00452-bbc Document #: 116 Filed: 09/17/19 Page 1 of 31
Attachment - #1.

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIAM TEAS,
OPINION AND ORDER

Plaintiff,
16-cv-452-bbe
Vv.

DALIA SULIENE, KARL HOFFMAN,
KAREN ANDERSON, MEREDITH MASHANK,
LILLIAN TENEBRUSO, NANCY WHITE,
ANTHONY ASHWORTH, LUCAS WEBER,
JANEL NICKEL, KEVIN BOODRY,
MICHAEL DITTMAN, JAMES GREER,
SCOTT BAUER and JAMES KOTTKA,

Defendants.

Pro se plaintiff William Teas is proceeding in this case on claims that several
employees of the Columbia Correctional Institution violated his rights under the Eighth
Amendment, the Americans with Disabilities Act, the Rchabilitation Act and Wisconsin law,
by failing to provide him adequate treatment and accommodations for chronic back pain.
Now before the court is defendants’ motion for summary judgment. Dkt #75. Defendants
argue that plaintiff cannot show that they consciously disregarded his serious medical needs,
ignored any substantial risk of serious harm or failed to provide accommodations for his
disabilities. I agree with defendants. Although I am sympathetic to plaintiff's ongoing pain,
he has failed to submit evidence showing that any of the individual defendants violated his
rights under federal law. Accordingly, I will grant defendants’ motion for summary judgment

as to plaintiff's claims under the Eighth Amendment, Americans with Disabilities Act and

 
Case: 3:16-cv-00452-bbc Document #: 116 Filed: 09/17/19 Page 30 of 31
fAtt-#1/A]..

on plaintiff's ADA and Rehabilitation Act claims.

C State Law Claims

Plaintiff 1s proceeding on state law negligence claims against defendants Suliene,
Hoffman, Anderson, Mashak, Tenebruso and White. The gencral rule 1s that federal courts
should relinquish jurisdiction over state law claims 1f all federal claims are resolved before
trial. 28 US.C. § 1367(c)(3); Burritt vy Ditlefsen, 807 F 3d 239, 252 (7th Cir. 2015) In
this instance, I will decline to exercise supplemental jurisdiction over plaintiff's state law
claims because Lam granting summary judgment to defendants on all of the federal claims.
Plaintiff may refile these claims in state court, subject to the applicable Wisconsin statute

of limitations.

ORDER

IT IS ORDERED that

1. Plaintiff William Teas’s motion to strike summary judgment declarations, dkt.
#113, is DENIED

2 The motion for summary judgment filed by defendants Daha Suliene, Lilhan
Tenebruso, Nancy White, Karen Anderson, Meredith Mashak, Anthony Ashworth, Janel
Nickel, Scott Bauer, James Kottka, Kevin Boodry, Lucas Weber, Michael Dittman and James
Greer, dkt. #75, is GRANTED

3. Plaintiff's state law negligence claims against defendants Suliene, Hoffman,

30

 

 
Case: 3:16-cv-00452-bbc Document #:117 Filed: 09/17/19 Page 1of1
Attachment - #2.

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

WILLIAM TEAS,

Plaintiff,
Case No 16-cv-452-bbe
Vv.

DALIA SULIENE, KARL HOFFMAN,
KAREN ANDERSON,

MEREDITH MASHANK,

LILLIAN TENEBRUSO,

NANCY WHITE,

ANTHONY ASHWORTH,

LUCAS WEBER, JANEL NICKEL,
KEVIN BOODRY,

MICHAEL DITTMAN, JAMES GREER,
SCOTT BAUER AND JAMES KOTTKA,

Defendants

 

JUDGMENT IN A CIVIL CASE

 

IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.

/s/ 09/17/2019
Peter Oppeneer, Clerk of Court Date

 
Mr. William S. Teas #379021-A.
Columbia Correctional Institution
Post Office Box 900 / CCI-Unit-#1.
Portage; Wisconsin, 53901-0900

October 17, 2019.

Mr. Peter Oppeneer, Clerk Of Courts.
United States District Court for

the Western District Of Wisconsin.
120 North Henry Street, Room: #320.

Madison; Wisconsin. 53703
Re: William S. Teas v. Dalia Suliene, et al.,
USDC Case No. 16-cv-00452-bbe/7th Cir. Appeal
Case No. 19- ; "Notice Of Appeal" With

Attachments #1-17A and #2.

Dear Clerk Of Courts:

Please Find enclosed with this Cover-Letter forwarding for
Date Of Placement With Columbia Correctional Institution, E-Mail/
Filing Clerk System operations. Pro Se [Prisoner] Plaintiff-
Appellant, Notice Of Appeal (#02-Pages) With Attachments: #1-1/A
and #2 (#03-Pages). Herein, please find the k-Filed "Original"
Dratts of these Listed Material, for immediate Clerk Of Courts
Office Docketing, with Legally Considered “Filed Date that so
listed above, in [Prisoner] Certification of such Placement hereof
with the Columbia Correctional Institution, Library E-Mail/Filing
Clerk, Ms. Victoria G. Troewel, Librarian, Procedural processing
Workers,

It is additionally requested that One(l) E-Mail Copy forward-
ing, be Served upon the Named Defendant(s), Counsel Of Record, Wis-
consin Assistant State Attorney General, Eliot M. Held. Located at
the Wisconsin State Department Of Justice, Post Office Box 7/857,
Madison; Wisconsin. 53707-7857. That said service of the Listed
Five(5) Pages of this "Notice Of Appeal" Filing, be executed in
accordance with the E-Mail/filing/Service Program System, that all
Columbia Correctional Institution, Pro Se [Indigent] Prisoner Liti-
gants are mandated to submit all pleadings to the Clerk Of Courts
Office via, since May OL, 2017.

Pro Se [Prisoner], William S. Teas, does hereby "Certify" that
this Notice Of Appeal With Attachments #1-1/A & #2, was placed with
the Columbia Correctional Institution, Library, E-Filing Clerk Ms,
Victoria G. Troemel, via placement with said Library Processing
Workers, in accordance with the Library Regulations nereon, for her
Same day E-Mailing to the Clerk Of Courts Office for the Western
District Of Wisconsin. Thus, Timely under Houston v. Lack, 487 U.S.
266, 273-276, 108 S.Ct. 2379 (1988), as so asserted by Declaration
here, by Pro Se Plaintiff.

 

WST-OBM/File. Declarant:
Enclosure: We
a.] Notice Of Appeal; William S. Teas,

b.] Attachments: #1-1/A & #2;
(#05-Pages Total).
